DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 have been examined and rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11044183. Although the claims at issue are not identical, they are not patentable distinct from each other because both invention claims the same system and method of systems and methods of analyzing data in an ad-hoc network for predictive decision-making. 
The instant Application
Patent No. 11044183
A network interface device, said network interface device comprising: an input port configured to receive data for transmission in a data transmission path, said data for transmission to be sent on a physical medium over a network by said network interface device; 
a processor and a memory, the memory storing instructions which, when executed by the processor, cause: monitoring the data transmission path to determine that an underrun condition is associated with the data transmission path; 












transmitting the data for transmission in a packet over the network with an indication which indicates that the packet is marked as invalid; 

and re-transmitting the data for transmission in a subsequent packet over the network.

**18. The network interface device of claim 1, wherein the indication which indicates that said packet is marked as invalid is configured to indicate that said packet is deliberately marked as invalid.
A network interface device, said network interface device comprising: an input port configured to receive data for transmission in a data transmission path, said data for transmission to be sent on a physical medium over a network by said network interface device; and 
a processor and a memory, the memory storing instructions which, when executed by the processor, cause: monitoring said data transmission path to determine that an underrun condition is associated with said data transmission path;
 determining a cyclic redundancy check value for a packet to be transmitted on the physical medium; 
modifying only a part of said cyclic redundancy check value so as to enable a receiver to determine that said cyclic redundancy check value has been **deliberately corrupted before transmitting the packet on the physical medium, wherein modifying only a part of said cyclic redundancy check value comprises replacing only some bits of said cyclic redundancy check value with some bits of a known value; and causing the packet to be transmitted to the receiver on the physical medium.

6. A network interface device as claimed in claim 1, wherein said memory storing instructions which, when executed by the processor, cause said data for transmission to be retransmitted.


Independent claim 19 of the instant application can be mapped as shown above to independent the claim 17 and 12 of Patent No. 11044183. Dependent claims of the instant application can be mapped to other corresponding dependent claims of the patent no 11044183, such as claims 2-6 and 13 of the instant application can be mapped with claims 10,11, 3, 2, 10, 12 and 8 of the patent no 11044183.




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 14 and 16-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Allison et al. (U.S. Patent No.  6167032) in view of HUANG et al. (U.S. PGPub 2009/0067431).
As per claims 1, 19 and 20,
Allison teaches a network interface device, said network interface device comprising: an input port configured to receive data for transmission in a data transmission path, said data for transmission to be sent on a physical medium over a network by said network interface device; and a processor and a memory, the memory storing instructions which, when executed by the processor, cause:  monitoring said data transmission path to determine if an underrun condition is associated with said data transmission path (Allison, see figs. 1-4, col.3 lines 61-67, col. 4, col. 5 lines 1-63, as shown fig. 1, a Local Area Network 10 or an Ethernet representing the network, token ring or the like includes a physical layer 12 coupled to a host system 14 through a Media Access Control MAC device 16 representing a network interface device and a Peripheral Component Interconnect PCI bus 18 representing a data transmission path, blocks of data frames are exchanged between the host system and the network 10 using conventional protocols, the MAC device is coupled to the bus 18 by means of an interface 26 under the control of a processor 28 for transferring data from the host buffer 24 to a transmit storage device RAM 30 in logical blocks, the processor 28 as the monitor will initiate transmission of a frame once the number of blocks indicated in the transmit threshold field has been transferred from host memory to the transmit RAM 30, and will detect an underrun condition in the transmit RAM underrun occurs, the processor will retransmit the frame by transferring the frame data again from host memory to the transmit RAM, but transmission will not begin until the transmit threshold plus one block has been transferred).
and re-transmitting the data for transmission in a subsequent packet over the network(Allison, see col. 4-6, he processor 28 will initiate transmission of a frame once the number of blocks indicated in the transmit threshold field has been transferred from host memory to the transmit RAM 30, if the transmit RAM underrun occurs, the processor will retransmit the frame by transferring the frame data again from host memory to the transmit RAM, but transmission will not begin until the transmit threshold plus one block has been transferred)...
Allison fails to exclusively teach,
transmitting the data for transmission in a packet over the network with an indication which indicates that the packet is marked as invalid; and re-transmitting the data for transmission in a subsequent packet over the network..
In a similar field of endeavor HUANG teaches transmitting the data for transmission in a packet over the network with an indication which indicates that the packet is marked as invalid (HUANG, see paragraphs 0099-0103 and 0149 , a water mark is defined as a fill level of the Packet Buffer 312 at which a partially assembled packet may be released to the POQ, the water mark is programmable and may be adapted dynamically to be as low as possible without occurring buffer underflow, a buffer underflow error would occur when the next packet fragment to be forwarded by the POQ is not yet available in the Packet Buffer 312, If the water mark is set too low, and a buffer underflow error occurs, the current incomplete packet is marked as in error by setting a bad error-check in the packet, and its length that is indicated in the header will be incorrect, in step 622 Huang teaches if "Buffer underrun" is reached and the possibility of buffer underrun is determined by comparing the fields 710 "Number of bytes received for this packet" and 712 "Length of this packet" of the State Information Record 708 on the receiver side. If the number of bytes received 710 does not match the length of this packet 712 in the step 622 the packet is restarted and released to the POQ again in the step 620 "Release packet to POQ”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Allison with the teaching of HUANG as doing so would provide a high performance network adapter is provided for forwarding traffic and providing adaptation between packetized memory fragment, low latency for short and long packets by innovative packet reassembly, overlapping transmission, and reverse order transmission in the upstream direction, and cut through operation in the downstream direction (HUANG, see paragraphs 0007-0023 ).

As per claim 14
Allison in view of HUANG teaches the network interface device of claim 1, wherein the memory stores instructions which, when executed by the processor, cause: monitoring the data transmission path to determine that no underrun condition is associated with the data transmission path; and transmitting the data for transmission in a packet over the network with an indication which indicates that the packet is marked as valid; and transmitting subsequent data for transmission in a subsequent packet over the network (Allison, see col. 4-6, he processor 28 will initiate transmission of a frame once the number of blocks indicated in the transmit threshold field has been transferred from host memory to the transmit RAM 30, if the transmit RAM underrun occurs, the processor will retransmit the frame by transferring the frame data again from host memory to the transmit RAM, but transmission will not begin until the transmit threshold plus one block has been transferred).

As per claim 16 
Allison in view of HUANG teaches the network interface device of claim 1, wherein determining an underrun condition associated with said transmit data path in response to one of: a data rate of data being received being less than a threshold rate; and a quantity of data in said data transmission path being less than a threshold amount (Allison, see col. 5 lines 5-67 and col. 6-7 lines 1-67 and lines 1-15, the frame threshold is adjusted on a frame-by-frame basis according to fig. 4a-4c and fig. 5, In a step 230, the timer ticks are used to increment the counter 3 TxUpTimerTicks in a step 240, after which the counter is compared to the limit for the "raise threshold" interval in a step 250, a "no" condition returns the process to checking time ticks in the step 230, a "yes" condition initiates a test to determine if counter 2 TxUpRetryCount is greater than the limit, a "yes" condition raises the threshold by one block in a step 270)..  

As per claim 17 
Allison in view of HUANG teaches the network interface device of claim 1, wherein the data transmission path comprises a buffer(HUANG, see para 0008, network adapter may further include a plurality of physical I/O blocks, each of the physical I/O blocks being coupled to the network, the network may include a plurality of packet switching planes, and each of the plurality of physical I/O blocks may be coupled to one of the plurality of packet switching planes of the network, each fragment may include a plurality of words and the network adapter further may include a plurality of plane output queues POQ, each of the POQ being coupled to a corresponding one of the plurality of physical I/O blocks and each being configured to read words from the packet buffer).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Allison with the teaching of  HUANG and the motivation to do so would the same as the motivation described related to claim 1.

As per claim 18
Allison in view of HUANG teaches the network interface device of claim 1, wherein the indication which indicates that said packet is marked as invalid is configured to indicate that said packet is deliberately marked as invalid(HUANG, see paragraphs 0099-0103 and 0149,in step 622 Huang teaches if "Buffer underrun" is reached and the possibility of buffer underrun is determined by comparing the fields 710 "Number of bytes received for this packet" and 712 "Length of this packet" of the State Information Record 708 on the receiver side. If the number of bytes received 710 does not match the length of this packet 712 in the step 622 the packet is restarted and released to the POQ again in the step 620 "Release packet to POQ”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Allison with the teaching of  HUANG and the motivation to do so would the same as the motivation described related to claim 1.

7.	Claims 2-13 and 15 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Allison et al. (U.S. Patent No.  6167032) in view of HUANG et al. (U.S. PGPub 2009/0067431) in view of Boyd et al. (U.S. PGPub 2004/0049601).
As per claim 2 
Allison in view of HUANG teaches the network interface device of claim 1, yet fails to teach wherein the memory stores instructions which, when executed by the processor, cause: receiving a doorbell pointing to an entry of a send queue, wherein the entry of the send queue points to the data for transmission; and retrieving the data for transmission into a data transmission path of the network interface device to be sent on a physical medium over a network.
In a similar field of endeavor Boyd teaches wherein the memory stores instructions which, when executed by the processor, cause: receiving a doorbell pointing to an entry of a send queue, wherein the entry of the send queue points to the data for transmission (Boyd, see para 0011, 0115, an Upper Layer Protocol ULP creates send work queues and completion queues that are utilized by an Internet Protocol Suite Offload Engine and the ULP to transfer information and carry out send operations, as consumers initiate send operations, send work queue entries SWQEs are created by the ULP and written to the send work queue,  Internet Protocol Suite Offload Engine is notified of a new entry to the send work queue and it subsequently reads this entry that contains pointers to the data that is to be transmitted, after some number of  send work queue entries have been added to the send work queue, the Upper Layer Protocol ULP notifies the Internet Protocol Suite Offload Engine IPSOE that it has done so via an "SWQ doorbell", and then clears the SQW Credit Count,  a doorbell is a memory mapped I/O operation MMIO, as shown in fig. 16); 
and retrieving the data for transmission into a data transmission path of the network interface device to be sent on a physical medium over a network(Boyd, see para 0126, SWQE is processed by the IPSOE hardware by transmitting the data in the data segments pointed to by the Data Segment Addresses 1218-1222 within the SWQE 1202 1510. Once the entire SWQE has been processed, then the IPSOE creates a CQE 1512, and decrements the Pending SWQE Count, the IPSOE writes the CQE into the CQ at the address pointed to by the CQ Tail Pointer Physical Address 1304, updates this pointer to the next available CQE 1514, and decrements the CQE Free Space count).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Allison in view of HUANG with the teaching of Boyd as doing so would provide a high performance data processing system for management of a send queue in a split socket stack in order to reduce the processing overhead in host processors using mechanism for offloading the management of send queues in a split socket stack environment, including efficient split socket queue flow control and TCP/IP retransmission support (Boyd, see para 0010).

As per claim 3
Allison in view of HUANG in view of Boyd teaches the network interface device of claim 2, wherein the send queue is stored on a host device (Boyd, see para 0055, 0057 host processor node 200 includes a message and data service 224, which is a higher-level interface than the verb layer and is used to process messages and data received through IPSOE 210 and IPSOE 212, Message and data service 224 provides an interface to consumers 202-208 to process messages and other data, single IP Suite Offload Engine, such as the IPSOE 300A shown in fig. 3A, can support thousands of queue pairs. Each queue pair consists of a send work queue SWQ and a receive work queue RWQ, where send work queue is used to send channel and memory semantic messages, the receive work queue receives channel semantic messages).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Allison in view of HUANG with the teaching of Boyd and the motivation to do so would the same as the motivation described related to claim 2.

As per claim 4
Allison in view of HUANG in view of Boyd teaches the network interface device of claim 3, wherein the data for transmission is stored on the host device(Boyd, see para 0055, 0057 host processor node 200 includes a message and data service 224, which is a higher-level interface than the verb layer and is used to process messages and data received through IPSOE 210 and IPSOE 212, Message and data service 224 provides an interface to consumers 202-208 to process messages and other data, single IP Suite Offload Engine, such as the IPSOE 300A shown in fig. 3A, can support thousands of queue pairs, each queue pair consists of a send work queue SWQ and a receive work queue RWQ, where send work queue is used to send channel and memory semantic messages, the receive work queue receives channel semantic messages).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Allison in view of HUANG with the teaching of Boyd and the motivation to do so would the same as the motivation described related to claim 2.

As per claim 5
Allison in view of HUANG in view of Boyd teaches the network interface device of claim 2, wherein the send queue is stored on the network interface device(Boyd, see para 0082 Client process A interacts with host IPSOE 706 through queue pair 23 720 comprising send queue 724 and receive queue 726, Client process B interacts with host IPSOE 708 through queue pair 24 722 comprising send queue 728 and receive queue 730. Queue pairs 23 and 24 are data structures that include a send work queue and a receive work queue).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Allison in view of HUANG with the teaching of Boyd and the motivation to do so would the same as the motivation described related to claim 2.

As per claim 6
Allison in view of HUANG in view of Boyd teaches the network interface device of claim 5, wherein the data for transmission is stored on the network interface device(Boyd, see para 0083 message request of client process A is referenced by a gather list contained in the send work queue element, each data segment in the gather list points to part of a virtually contiguous local memory region, which contains a part of the message, such as indicated by data segments 1, 2, and 3, which respectively hold message parts 1, 2, and 3, in fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Allison in view of HUANG with the teaching of Boyd and the motivation to do so would the same as the motivation described related to claim 2.
 	
As per claim 7
Allison in view of HUANG in view of Boyd teaches the network interface device of claim 2, wherein the entry of the send queue comprises a descriptor of a transmit operation(Boyd, see para 0080  data frame 612 contains c routing header 616 and transport header 618 are present in data frame 612, DDP/RDMA header, data payload, and CRC).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Allison in view of HUANG with the teaching of Boyd and the motivation to do so would the same as the motivation described related to claim 2.

As per claim 8
Allison in view of HUANG in view of Boyd teaches the network interface device of claim 7, wherein the descriptor of the transmit operation comprises a type of transmit operation(Boyd, see para 0071, 0080  When a queue pair is created, the queue pair is set to provide a selected type of transport service. In one embodiment, a distributed computer system implementing the present invention supports three types of transport services: TCP, SCTP, and UDP, data frame 612 contains DDP/RDMA header, r 622 specifies the message identifier and the placement information for the data payload such as  send, write RDMA, and read RDMA).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Allison in view of HUANG with the teaching of Boyd and the motivation to do so would the same as the motivation described related to claim 2.

As per claim 9
Allison in view of HUANG in view of Boyd teaches the network interface device of claim 7, wherein the descriptor of the transmit operation comprises an address of a network endpoint to which said data for transmission to be sent(Boyd, see para 0080  data frame 612 contains Routing header 616 is used to identify source and destination ports for data frame 612,  Transport header 618 in this example specifies the sequence number and the source and destination port number for data frame 612, frame header 620 in this example specifies the destination queue pair number associated with the frame and the length of the Direct Data Placement and/or Remote Direct Memory Access (DDP/RDMA) header).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Allison in view of HUANG with the teaching of Boyd and the motivation to do so would the same as the motivation described related to claim 2.

As per claim 10
Allison in view of HUANG in view of Boyd teaches the network interface device of claim 7, wherein the descriptor of the transmit operation comprises a send queue identity(Boyd, see para 0063  send work request is a channel semantic operation to push a set of local data segments to the data segments referenced by a remote node's receive work queue element, work queue element 428 contains references to data segment 4 438, data segment 5 440, and data segment 6 442, each of the send work request's data segments contains part of a virtually contiguous memory region. The virtual addresses used to reference the local data segments are in the address context of the process that created the local queue pair).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Allison in view of HUANG with the teaching of Boyd and the motivation to do so would the same as the motivation described related to claim 2.

As per claim 11
Allison in view of HUANG in view of Boyd teaches the network interface device of claim 7, wherein the descriptor of the transmit operation comprises or a request that the network interface device perform additional processing(Boyd, see para 0062 -0068, completion queue element contains sufficient information to determine the queue pair and specific work queue element that completed, a completion queue context is a block of information that contains pointers to, length, and other information needed to manage the individual completion queues, a bind/ unbind remote access key R_Key work queue element provides a command to the IP Suite Offload Engine hardware to modify destroy a memory window by associating /disassociating the memory window to a memory region,  R_Key is part of each RDMA access and is used to validate that the remote process has permitted access to the buffer).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Allison in view of HUANG with the teaching of Boyd and the motivation to do so would the same as the motivation described related to claim 2.

As per claim 12
Allison in view of HUANG in view of Boyd teaches the network interface device of claim 8, wherein the additional processing comprises a transmit segmentation offload (Boyd, see para 0068, completion queue element contains sufficient information to determine the queue pair and specific work queue element that completed, a completion queue context is a block of information that contains pointers to, length, and other information needed to manage the individual completion queues, a bind/ unbind remote access key R_Key work queue element provides a command to the IP Suite Offload Engine hardware to modify destroy a memory window by associating /disassociating the memory window to a memory region,  R_Key is part of each RDMA access and is used to validate that the remote process has permitted access to the buffer).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Allison in view of HUANG with the teaching of Boyd and the motivation to do so would the same as the motivation described related to claim 2.
 
As per claim 13
Allison in view of HUANG in view of Boyd teaches the network interface device of claim 2, wherein the memory stores instructions which, when executed by the processor, cause: maintaining the doorbell to point to the entry of the send queue so that the data for transmission is resent on the physical medium over the network by said network interface device(Boyd, see para 0080  data frame 612 contains cyclic redundancy check CRC 614, which is used for error checking. Additionally, routing header 616 and transport header 618 are present in data frame 612. Routing header 616 is used to identify source and destination ports for data frame 612. Transport header 618 in this example specifies the sequence number and the source and destination port number for data frame 612. The sequence number is initialized when communication is established and increments by 1 for each byte of frame header, DDP/RDMA header, data payload, and CRC. Frame header 620 in this example specifies the destination queue pair number associated with the frame and the length of the Direct Data Placement and/or Remote Direct Memory Access (DDP/RDMA) header plus data payload plus CRC. DDP/RDMA header 622 specifies the message identifier and the placement information for the data payload. The message identifier is constant for all frames that are part of a message. Example message identifiers include, for example, send, write RDMA, and read RDMA).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Allison in view of HUANG with the teaching of Boyd and the motivation to do so would the same as the motivation described related to claim 2.
.	
As per claim 15
Allison in view of HUANG in view of Boyd teaches the network interface device of claim 8, wherein the memory stores instructions which, when executed by the processor, cause: updating the doorbell to point to a subsequent entry of the send queue so that the subsequent data for transmission is transmitted on the physical medium over the network(Boyd, see para 0121-0123 the ULP consumes CQEs from a CQ, it acquires CQ and SWQ Credits, as the ULP issues SWQ Doorbells to the IPSOE it consumes SWQ Credits, and implicitly passes them to the IPSOE. The IPSOE in turn implicitly returns SWQ Credits to the ULP as it posts CQE's in a CQ, conversely, the IPSOE implicitly consumes CQ Credits as it posts CQE's to a CQ. The ULP explicitly returns CQ Credits to the IPSOE in CQ Doorbells).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Allison in view of HUANG with the teaching of Boyd and the motivation to do so would the same as the motivation described related to claim 2.
Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2008/0177890 which describes an automatic method for reliable datagram via independent source destination resources;
U.S. PGPub 2006/0173912 which describes a system of on chip network that maximizes interconnect utilization between processing elements;
U.S. PGPub 20080056124 which describes a method for using TCP/IP offload to accelerate packet filtering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANJOY ROY/
Examiner, Art Unit 2443

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443